Citation Nr: 0118081	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $19,358.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
decision by the Committee on Waivers and Compromises 
(Committee) of the St. Petersburg, Florida RO.

In April 2001, a hearing was held at the St. Petersburg, 
Florida RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

A review of the record reveals that the veteran was awarded 
VA pension benefits from October 1969.  The overpayment in 
this case was created by a May 1998 RO letter that 
retroactively terminated the veteran's pension benefits, 
effective February 1994, following an income verification 
match (IVM).  The IVM revealed that the veteran's wife had 
unreported earned income beginning in 1994.  By letter 
received by the RO in October 1998, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.

On preliminary review of the record, the Board notes that 
during the April 2001 Travel Board hearing, the veteran 
submitted evidence that may be pertinent to his claim.  In 
this regard, the Board notes that, pursuant to 38 C.F.R. 
§§ 19.37, 20.1304(c) (2000), any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of the evidence received 
during the recent Travel Board hearing (prior to the hearing, 
the veteran indicated that he did not wish to waive such 
consideration).  As such, initial review by the agency of 
original jurisdiction must be undertaken.

Moreover, as noted above, the unreported earned income that 
created the present overpayment was derived by the RO through 
an IVM.  If the IVM folder is still available, the RO should 
forward it to the Board along with the claims file.

Also, the Board concludes that further development of the 
evidence regarding the creation of the overpayment is in 
order.  It is not apparent from the record how the RO arrived 
at the $19,358 overpayment.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of that overpayment.  The RO should 
conduct an audit which would reveal precisely the period of 
the overpayment, what income was considered in calculating 
the veteran's countable income in order to derive the amount 
of the veteran's VA benefits, and what benefit amounts were 
due and paid to the veteran.

In addition, the record shows that the veteran most recently 
submitted a financial status report in 1998.  It would be 
useful to obtain a current financial status report on remand.  

Finally, the Board notes that, in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Hence, in 
addition to the requested development, the RO should 
undertake any other notification or development action deemed 
warranted under the Act before considering the veteran's 
claim.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims file, 
and a copy must be sent to the veteran.  

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the veteran's 
claim.  If the claim continues to be 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations.  The 
veteran should be given the opportunity 
to respond to the SSOC. 

4.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's Income 
Verification Match (IVM) folder along 
with the claims file.  If for some reason 
the IVM folder is unavailable, the RO 
should so state that fact and the reason 
therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



